Exhibit 10.3

 

Bridgeline Digital, Inc.

80 Blanchard Road

Burlington, MA 01803

 

 

January 7, 2015

 

Mr. Michael N. Taglich

c/o Taglich Brothers, Inc.

275 Madison Avenue, Suite 1618

New York, NY 10016 

 

Dear Mr. Taglich:

 

This letter is being furnished in connection with the Term Note dated as of the
date set forth above in principal amount of $500,000 executed and delivered by
Bridgeline Digital, Inc. (the “Company”) to Michael N. Taglich (the “Note”) and
the Personal Guaranty delivered by Michael N. Taglich to Bridge Bank, N.A. dated
December 19, 2014, in order to guarantee obligations of the Company to Bridge
Bank, N.A. (the “Guaranty”).     

 

Effective as of the date first set forth above, the Company hereby covenants and
agrees as follows:

 

 

1.

In the event the Guaranty remains outstanding for a period of more than twelve
(12) months, on each anniversary of the date of issuance of the Guaranty while
the Guaranty remains outstanding the Company will issue Mr. Taglich a warrant to
purchase 150,000 shares of Common Stock of the Company, which warrant shall
contain the same terms as the warrant issued to Mr. Taglich in December 2014.

 

 

2.

The Company acknowledges the right of subrogation held by Mr. Taglich, and
confirms that such subrogation right is subject to the waiver of such right of
subrogation contained in the Guaranty.

 

This letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective or all purposes.

 

[Remainder of page intentionally blank]

 

 

SIGNATURE PAGE TO SIDE LETTER 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

Bridgeline Digital, Inc.

 

 

By:/s/Michael D. Prinn               

      Michael D. Prinn

      Executive Vice President and

      Chief Financial Officer

 

 

 

Agreed and Accepted:

 

 

/s/Michael N. Taglich

Michael N. Taglich

 

 

SIGNATURE PAGE TO SIDE LETTER

 